DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 7 June 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, pages 7-9, submitted 7 June 2022 with respect to Claims 25 and 35 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 27-31, 35-37, 40-41, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Westerink et al. US 2012/0139303, in view of Pajic US 2013/0093220
Regarding Claim 25, Westerink teaches an aircraft passenger seat (passenger seat 20, fig. 3) assembly comprising: 
a passenger seat (passenger seat 20, fig. 3) comprising: 
an outer shroud (shroud 14, fig. 3) having a cutout (below lower edge 38, fig. 3) that is located within a seat back (back 18, fig. 3) of the passenger seat; 
a power unit that is positioned within the cutout (within or behind cradle 36 for powering electronic apparatus 16, fig. 3) and is positioned behind a stowage location for a tray table (tray table 40, fig. 3).
Westerink is silent wherein the power unit is an inductive wireless power unit comprising a coil assembly that is positioned within the cutout and is positioned behind a stowage location for a tray table; and an additional coil assembly positioned within the tray table and electrically connected to an electronic device that is positioned within the tray table, such that when the tray table is in a stowed position, the additional coil assembly is within close proximity of the coil assembly and the additional coil assembly is configured to charge the electronic device.
Pajic teaches wherein the power unit is an inductive wireless power unit comprising a coil assembly that is positioned within the cutout and is positioned behind a stowage location for a tray table; and an additional coil assembly positioned within the tray table and electrically connected to an electronic device (battery, refer to [0090] or [0100]) that is positioned within the tray table, such that when the tray table is in a stowed position, the additional coil assembly is within close proximity of the coil assembly and the additional coil assembly is configured to charge the electronic device (FIG. 3D also illustrates a connection between a tray table 104 and the aircraft. This connection is optional and thus is not provided in all embodiments. When provided, such connection may provide electrical power and/or data to the tray table 104 either by a wired or wireless connection. If wireless power is desired, such power may be provided by induction chargers located at each passenger seat. For example, when the tray table 104 is in close proximity to the passenger seat, such as when stowed, the tray table's battery may be charged by induction. Power and/or data from the aircraft can be shared with the electronic device 108 via the tray table's port 208, refer to [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Pajic with the aircraft passenger seat assembly of Westerink in order to provide a convenient surface to charge a device.
Regarding Claim 27, the combination of Westerink and Pajic teaches all of the limitations of Claim 25 above and further teaches wherein the inductive wireless power unit further comprises a printed circuit board positioned within the passenger seat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein the inductive wireless power unit further comprises a printed circuit board positioned within the passenger seat, since the passenger seat consists of electronic components.
Regarding Claim 28, the combination of Westerink and Pajic teaches all of the limitations of Claim 25 above and further teaches wherein the passenger seat further comprises a portion of the outer shroud that covers the coil assembly, wherein the portion is formed of non-metallic materials (refer to [0016] of Westerink). 
 Regarding Claim 29, the combination of Westerink and Pajic teaches all of the limitations of Claim 25 above and further teaches wherein the passenger seat further comprises a portion of the outer shroud that covers the coil assembly is integrally formed with a remainder of the outer shroud (refer to figs 2 and 3 and [0015], [0017], [0021], and [0023] of Westerink).  
Regarding Claim 30, the combination of Westerink and Pajic teaches all of the limitations of Claim 25 above and further teaches wherein the passenger seat further comprises a portion of the outer shroud that covers the coil assembly is coupled to a remainder of the outer shroud  (refer to figs 2 and 3 and [0015], [0017], [0021], and [0023] of Westerink), which would have been obvious to one of ordinary skill in the art at the time the invention was made to since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding Claim 31, the combination of Westerink and Pajic teaches all of the limitations of Claim 25 above and further teaches wherein the additional coil assembly is positioned at a distance of 9 mm-35 mm from the coil assembly during charging.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the additional coil assembly is positioned at a distance of 9 mm-35 mm from the coil assembly during charging, since the additional coil assembly is within  the tray table which is stored on the back of the seat adjacent to the coil assembly.

Regarding Claim 35, Westerink teaches an aircraft passenger seat assembly (passenger seat 20, fig. 3) comprising: 
a passenger seat back (back 18, fig. 3) comprising 
an outer shroud (shroud 14, fig. 3), the outer shroud comprising a cutout and having a first thickness (below lower edge 38, fig. 3); 
a component (cradle 36, fig. 3) comprising an outer surface and positioned with the cutout, wherein the component is intergrably formed and coupled to a remainder of the outer shroud and wherein the component has a second thickness that is less than the first thickness; and 
a power unit (within or behind cradle 36 for electronic apparatus 16, fig. 3), wherein the power unit is positioned within the cutout and is covered by the component. Westerink further teaches a personal electronic device in an acceptable viewing position (display 12, fig. 3).
Westerink however is silent regarding a coil assembly and wherein the coil assembly is positioned to charge a  personal electronic device through the component while the personal electronic device is in an acceptable viewing position.
Pajic teaches a coil assembly (refer to [0090]) wherein the coil assembly is positioned to charge a table through the component (refer to [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Pajic with the aircraft passenger seat assembly of Westerink in order to provide a convenient surface to charge a device.
The combination of Westerink and Pajic is silent wherein the coil assembly is positioned to charge a personal electronic device through the component while the personal electronic device is in an acceptable viewing position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the coil assembly to be positioned behind the display on the back of the seat since the display is an electronic device as is the device powered within the cradle.
Regarding Claim 36, the combination of Westerink and Pajic teaches all of the limitations of Claim 35 above and further teaches wherein the inductive wireless power unit further comprises a printed circuit board positioned within the passenger seat back.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein the inductive wireless power unit further comprises a printed circuit board positioned within the passenger seat, since the passenger seat consists of electronic components.
Regarding Claim 37, the combination of Westerink and Pajic teaches all of the limitations of Claim 35 above and further teaches wherein the component is formed of non-metallic materials (refer to [0006] of Westerink).
Regarding Claim 40, the combination of Westerink and Pajic teaches all of the limitations of Claim 35 above and further teaches wherein the coil assembly is positioned within the passenger seat back adjacent to a literature pocket such that the personal electronic device charges when positioned in the literature pocket (refer to [0102]-[0104] of Pajic).  
Regarding Claim 41, the combination of Westerink and Pajic teaches all of the limitations of Claim 35 above and further teaches wherein the outer shroud is reinforced with metal sheets that impede inductive charging (refer to [0006] of Westerink).
Regarding Claim 45, the combination of Westerink and Pajic teaches all of the limitations of Claim 35 above and further teaches wherein wires connecting the coil assembly to a power supply are hidden from view within the outer shroud and routed through the passenger seat back (refer to figs 2 and 3 and [0015], [0017], [0021], and [0023] of Westerink), which would have been obvious to one of ordinary skill in the art at the time the invention was made to since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding Claim 46, the combination of Westerink and Pajic teaches all of the limitations of Claim 35 above and further teaches wherein the component further comprises a metal reinforcement (refer to [0006] of Westerink).


Allowable Subject Matter
Claims 42-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 42, the prior arts of record, taken alone or in combination, do not teach or fairly suggest an aircraft passenger seat assembly comprising: a tray table comprising a cutout, an outer shroud, and tray table arms pivotally coupled to the aircraft passenger seat assembly, wherein each of the tray table arms comprises a lower portion, an upper portion, and a pivot location; an inductive wireless power unit comprising a coil assembly, wherein the coil assembly is positioned within the cutout of the tray table; a first coil assembly located in the pivot location, and a second coil assembly located in the pivot location and in close proximity to the first coil assembly, wherein wires connecting the second coil assembly to a power supply are routed through the lower portion, and wherein wires connecting the first coil assembly to the coil assembly are located within the upper portion and are hidden from view along at least one of the tray table arms.
Regarding Claims 43 and 44, they depend from Claim 42.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
24 October 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836